The petition satisfies the requirements of SCR 98(5).
                 Accordingly, we approve attorney Robert H. Aicher's resignation. SCR
                 98(5)(a)(2). The petition is hereby granted.
                             It is so ORDERED.




                                                     Gibbons




                                                     Pickering


                                                                                   J.
                                                     Hardesty


                                                           61/4.A.A---c-a-         J.
                                                     Parraguirre


                                                                        I a5   ,   J.
                                                     Douglas


                                                                                   J.




                                                     Saitta




                 cc: David A. Clark, Bar Counsel
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Robert H. Aicher
                      Perry Thompson, Admissions Office, United States Supreme Court
SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e